Citation Nr: 1701770	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-24 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee arthritis as secondary to the service connected right knee arthritis status post-meniscectomy.

2.  Entitlement to service connection for lumbar disc disease with radiculopathy as secondary to the service connected right knee arthritis status post-meniscectomy.

3.  Entitlement to service connection for a respiratory condition, to include sleep apnea and chronic obstructive pulmonary disease (COPD), claimed as due to exposure to asbestos and carbon toxins. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to August 196, with additional service in the Indiana Air National Guard from November 1981 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2016, the Veteran presented testimony at a personal hearing conducted at the St. Petersburg, Florida RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2014) and who is rendering the determination in this case.  A transcript of this hearing is in the Veteran's claims file.

Following the issuance of the most recent supplemental statement of the case, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304.

The claim for service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's left knee arthritis was caused by the service-connected right knee arthritis status post-meniscectomy.  

2.  At his April 2016 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claim for entitlement to service connection for lumbar disc disease with radiculopathy as secondary to the service connected right knee arthritis status post-meniscectomy.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for lumbar disc disease with radiculopathy as secondary to the service connected right knee arthritis status post-meniscectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  For the reasons explained below, the application to reopen the claim for entitlement to service connection for a left knee disorder, the only claim herein decided, is being granted, and discussion of the VCAA with regard to this matter is therefore unnecessary.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b). 

The Veteran asserts that due to the service-connected right knee disability he developed an altered gait which caused and/or aggravated his left knee disability.  Specifically, he contends that due to right knee pain he overcompensated using his left leg which, in turn, caused him to develop arthritis in the left knee to overuse.

The evidence shows that the Veteran has been diagnosed with left knee arthritis.  Having determined that the Veteran has a current disability, the remaining question before the Board is whether there is nexus between the current disability and his service or a service-connected right knee disability.  

The service treatment records contain no complaints history, diagnosis or findings pertaining to a left knee disorder.  Private treatment records in 2011 noted osteoarthritis of both knees, right worse than the left, with a varus deformity.  The Veteran underwent left knee replacement surgery in February 2012 for post traumatic arthritis.  

On VA examination in April 2010 the Veteran reported that his left knee became painful around 2004 without known trauma.  The examiner noted that the Veteran's gait was antalgic.  Bilateral knee x-rays revealed advanced degenerative changes involving the medial joint compartment of both knees with bilateral chondrocalcinosis.  The examiner stated that the findings could possibly be related to old bilateral medial collateral ligament injuries.  Probable small bilateral knee joint effusions were also noted.  The examiner diagnosed left knee arthritis and opined that it was not likely that Veteran's left knee condition was due to or aggravated by his right knee condition because bilateral knee x-rays showed the same amount of degenerative changes.  

In a medical opinion statement in September 2012, the Veteran's orthopedic surgeon who performed surgery on the Veteran's knees, opined, following a review of the Veteran's medical history, that it was at least as likely as not that the Veteran's current left knee condition was aggravated by the service-connected right knee disability.  The physician explained that due to the right knee injury and subsequent surgery, the Veteran developed a painful right knee.  Due to pain in the right knee, the Veteran favored that knee which put more strain on the left knee, thereby causing the left knee to become worn out and eventually develop arthritis.  

Resolving all reasonable doubt in the Veteran's favor, the weight of the competent and credible medical evidence demonstrates a nexus between the Veteran's current left knee disability and the service-connected right knee disability.  Therefore, service connection for left knee arthritis as secondary to the service connected condition of right knee arthritis status post-meniscectomy is granted.  38 U.S.C.A. 
§ 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert, supra.

Withdrawal

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision from appeal.  38 C.F.R. § 20.204.  At his Board hearing in April 2016, the Veteran withdrew the issue of entitlement to service connection for lumbar disc disease with radiculopathy as secondary to the service connected right knee arthritis status post-meniscectomy.  The transcript of the hearing has been reduced to writing and is of record.  Thus, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

Service connection for left knee arthritis as secondary to the service connected right knee arthritis status post-meniscectomy is granted.

The appeal regarding the claim of entitlement to service connection for lumbar disc disease with radiculopathy as secondary to the service connected right knee arthritis status post-meniscectomy is dismissed.


REMAND

The Veteran claims that he developed a respiratory disorder, to include COPD and sleep apnea, due to exposure to hazardous substances including asbestos and carbon toxins, during the performance of his duties in service.  In statements and at hearing the Veteran stated that while stationed at NAS Patuxent River in Maryland he worked in the boiler room and was required to go on top of the steam accumulators periodically to clean dust and dirt off the surfaces.  Reportedly, the accumulators were encapsulated with asbestos which he breathed, along with smoke from welding.  He described also being required to clean the firesides of the boiler and once inside the boiler he scraped and brushed the tubes which released carbon dust.  After completing the assignment he would cough up black carbon for as long as three weeks.  He indicated being assigned to this cleaning detail at least four times while stationed at the facility.  The Veteran also reported onset of sleeping problems during his service in the Navy.  He described never feeling rested even after sleeping ten or more hours, and waking up during the night feeling like he was drowning and gasping for air.  

The service personnel records show that the Veteran was stationed at NAS Patuxent River in Maryland from December 23, 1959 to October 26, 1960.  The service treatment records show that the Veteran was hospitalized with bronchopneumonia on December 3, 1959.  No previous history of bronchitis or pneumonia was noted. Chest x-rays revealed moderately dense right middle lobe pulmonary infiltrate and an impression of moderate right middle lobe broncho-pneumonia was recorded.  Subsequent treatment records documented complaints of chest pain.  On separation examination in August 1961 no respiratory abnormalities were noted and his lungs and chest were clinically evaluated as normal.  Chest x-rays at that time were within normal limits.  After service, VA and private treatment records after 2009 document diagnoses of and treatment for obstructive sleep apnea, COPD and chronic bronchitis, along with a history significant for cigarette smoking, 2 packs for over than 20 years.  August 2012 to September 2012 treatment notes showed complaints of cough, chest congestion and drainage, with impressions of acute bronchitis and upper respiratory infection.

On VA examination in April 2010 the Veteran reported onset of breathing problems in approximately mid to late 1980s.  The examiner noted that the Veteran was hospitalized with pneumonia on December 3, 1959.  He was treated with penicillin.  He was discharged a few days later, and on separation from service in August 1961 no respiratory conditions were reported.  The examiner noted a history of smoking since the age of 17 or 18, and reported that the veteran had quit.  The examiner diagnosed moderate obstructive ventilatory defect of unknown etiology, nicotine abuse in remission and sleep apnea.  The examiner determined that it was not likely that Veteran's problems were caused by asbestos exposure in service because there was no medical evidence of asbestos-related lung disease.  The examiner, however, did not offer an opinion regarding the likely etiology of the diagnosed disorders, nor did he address the Veteran's contention that his respiratory problems were caused by exposure to carbon toxins during the performance of his duties in service.  

In support of his claim, the Veteran submitted a November 2014 statement from a private physician, Dr. B.C. Bhatt, who noted the Veteran's report of cleaning carbon deposits inside a boiler, without the use of protective breathing equipment, during service.  Reportedly, for several weeks after removing the carbon, the Veteran would cough up a black substance and he experienced breathing difficulties since service.  Dr. B.C. Bhatt noted that the Veteran had COPD and restrictive lung disease which was consistent with the circumstances of his service.  Dr. B.C. Bhatt opined that the Veteran's breathing difficulties were a direct result of his multiple exposures to large quantities of carbon dust in service.  It is unclear that Dr. B.C. Bhatt had access to the Veteran's complete medical history in formulating the opinion.  He also failed to address what role, if any, the Veteran's smoking history may have played in the development of a respiratory disorder.  Moreover, Dr. B.C. Bhatt did not provide a rationale or discussion to illustrate how the opinion was reached or what clinical data would support the opinion and, therefore, it is insufficient reason or basis to grant the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Given the conflicting evidence as to the nature and etiology of the Veteran's current respiratory disorder, the Board finds that a remand is required so that the AOJ can conduct additional development with regard to the Veteran's respiratory disorder and asbestos and/or carbon toxins exposure.  The Board finds that a VA examination is needed to assist in making a determination on the issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes). 

On remand, relevant ongoing treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for a respiratory disorder, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

 2.  Obtain all VA treatment records, if any, not already in the claims file.

3.  Schedule the Veteran for a VA examination with an appropriate specialist to provide diagnoses of all pulmonary and respiratory disorders and to provide appropriate etiology opinions.  The electronic claims file, to include the service treatment and personnel records, post-service treatment records, the April 2010 VA examination report and the November 2014 medical statement from Dr. B.C. Bhatt, should be made available for review.  

The examiner must take a detailed service and post-service history from the Veteran, including claimed exposure to carbon toxins and asbestos during his service while stationed at NAS Patuxent River in Maryland from December 23, 1959 to October 26, 1960.  Of note, the Veteran is competent to report in-service and post-service symptoms.  Therefore, the examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

After review of all lay and medical evidence of record, the examiner should state an opinion as to the following:

a) Identify all pulmonary/respiratory disorders found to be present, including COPD, sleep apnea and restrictive lung disease.  The examiner should perform any necessary examinations and/or tests and identify each diagnosis with specificity.

b) For each diagnosed disorder, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that any respiratory disability found to be present had onset during service or is causally related to any aspect of the service, to include reported exposure to carbon toxins and asbestos.  

The examiner should provide a complete rationale for the opinion given, based on the examiner's clinical experience, medical expertise, and established medical principles.

4.  Thereafter, re-adjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


